Exhibit 10.65

VANDA PHARMACEUTICALS INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) was entered into as of
September 14, 2015, by and between Richard L. Gulino (the “Executive”) and VANDA
PHARMACEUTICALS INC., a Delaware corporation (the “Company”).

1. Duties and Scope of Employment.

(a) Position. During his employment under this Agreement (“Employment”), the
Company agrees to employ the Executive in the position of Senior Vice President,
General Counsel and Secretary. The Executive shall be subject to the supervision
of, and shall have such authority as is delegated to him by, the Company’s Chief
Executive Officer. The Executive hereby accepts such employment and agrees to
undertake the duties and responsibilities normally inherent in such position and
such other duties and responsibilities as the Company’s Chief Executive Officer
shall from time to time reasonably assign to him.

(b) Obligations to the Company. During his Employment, the Executive shall
devote his full business efforts and time to the Company. In addition, during
his Employment, without the prior written approval of the Company’s Board of
Directors (the “Board”), the Executive shall not render services in any capacity
to any other person or entity and shall not act as a sole proprietor or partner
of any other person or entity or as a shareholder owning more than five percent
of the voting power of any other entity. The Executive shall comply with the
Company’s policies and rules, as they may be in effect from time to time during
his Employment.

(c) No Conflicting Obligations. The Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Executive represents and warrants that he will not use or disclose, in
connection with his Employment, any trade secrets or other proprietary
information or intellectual property in which the Executive or any other person
has any right, title or interest and that his Employment as contemplated by this
Agreement will not infringe or violate the rights of any other person or entity.
The Executive represents and warrants to the Company that he has returned all
property and confidential information belonging to any prior employers.

2. Cash and Incentive Compensation.

(a) Salary. The Company shall pay the Executive as compensation for his services
a base salary at a gross annual rate of not less than $325,000. Such salary
shall be payable in accordance with the Company’s standard payroll procedures.
(The annual compensation specified in this Subsection (a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as “Base Compensation.”)



--------------------------------------------------------------------------------

(b) Incentive Bonuses. The Executive shall be eligible for an annual incentive
bonus with a target amount equal to 40% of his Base Compensation (the “Annual
Target Bonus”). Such bonus (if any) shall be awarded based on objective or
subjective criteria established in advance by the Board or the Compensation
Committee of the Board (the “Compensation Committee”). Any bonus for the fiscal
year in which Executive’s employment begins shall not be prorated. Any incentive
bonus for a fiscal year shall in no event be paid later than 2 1/2 months after
the close of such fiscal year. Except as provided in Section 6, such bonus shall
be paid only if the Executive is employed by the Company at the time of payment.
The determinations of the Board or the Compensation Committee with respect to
such bonus shall be final and binding.

(c) Stock Options. On the date of this Agreement, the Company shall grant the
Executive a nonstatutory stock option to purchase 150,000 shares of the
Company’s Common Stock (the “Option”). The per-share exercise price of the
Option shall be equal to the closing price of one share of the Company’s Common
Stock on the date of grant as reported on the NASDAQ Global Market. The maximum
term of the Option shall be 10 years, subject to earlier expiration in the event
of the termination of the Executive’s service with the Company. The grant of the
Option shall be subject to the terms and conditions set forth in the Vanda
Pharmaceuticals Inc. 2006 Equity Incentive Plan (the “Plan”) and in the
Company’s standard form of Stock Option Agreement. The Option will become
exercisable with respect to 25% of the shares on the first anniversary of the
date of this Agreement and with respect to the remaining 75% of the shares in
equal monthly installments over the next 3 years of continuous service
thereafter. The Option shall become exercisable in full if (i) the Company is
subject to a Change in Control before the Executive’s service with the Company
terminates and (ii) the Executive is subject to an Involuntary Termination
within 24 months after such Change in Control. In addition, Section 6(c) shall
apply to the Option. In addition, the Executive will be eligible to receive
annual equity awards, if any, subject to the approval of the Board or the
Compensation Committee in their sole discretion. The timing and size of the
annual equity awards, if any, shall be determined in the sole discretion of the
Board or the Compensation Committee based on the Executive’s and/or the
Company’s performance.

(d) Restricted Stock Units. On the date of this Agreement, the Company shall
award the Executive restricted stock units covering 50,000 shares of the
Company’s Common Stock (the “RSU Award”). The RSU Award shall be subject to the
terms and conditions set forth in the Vanda Pharmaceuticals Inc. 2006 Equity
Incentive Plan and in the Company’s standard form of Restricted Stock Unit Award
Agreement. The RSU Award will vest with respect to 25% of the shares on
January 1, 2017, an additional 25% of the shares on January 1, 2018, an
additional 25% of the shares on January 1, 2019, and the final 25% of the shares
on January 1, 2020, provided that Executive’s remains in continuous service with
the Company on each applicable vesting date. The RSU Award shall vest in full if
(i) the Company is subject to a Change in Control before the Executive’s service
with the Company terminates and (ii) the Executive is subject to an Involuntary
Termination within 24 months after such Change in Control.

3. Vacation and Employee Benefits. During his Employment, the Executive shall be
eligible for 20 paid vacation days each year. Vacation days shall accrue, and

 

2



--------------------------------------------------------------------------------

may be taken, in accordance with the Company’s standard policy for similarly
situated employees, as it may be amended from time to time. During his
Employment, the Executive shall be eligible to participate in any employee
benefit plans maintained by the Company for similarly situated employees,
subject in each case to the generally applicable terms and conditions of the
plan in question and to the determinations of any person or committee
administering such plan.

4. Business Expenses. During his Employment, the Executive shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with his duties hereunder. The Company shall reimburse
the Executive for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies. Any reimbursement shall (a) be paid promptly but
not later than the last day of the calendar year following the year in which the
expense was incurred, (b) not be affected by any other expenses that are
eligible for reimbursement in any calendar year and (c) not be subject to
liquidation or exchange for another benefit.

5. Term of Employment.

(a) Employment at Will. The Executive’s Employment with the Company shall be “at
will,” meaning that either the Executive or the Company may terminate the
Executive’s Employment at any time and for any reason, with or without Cause.
Any contrary representations which may have been made to the Executive shall be
superseded by this Agreement. This Agreement shall constitute the full and
complete agreement between the Executive and the Company on the “at will” nature
of the Executive’s Employment, which may only be changed in an express written
agreement signed by the Executive and a duly authorized officer of the Company
(other than the Executive). The termination of Executive’s Employment shall not
limit or otherwise affect his obligations under Section 7 below.

(b) Termination. The Company may terminate the Executive’s Employment at any
time and for any reason (or no reason), and with or without Cause, by giving the
Executive notice in writing. The Executive may terminate his Employment by
giving the Company 14 days’ advance notice in writing. The Executive’s
Employment shall terminate automatically in the event of his death.

(c) Rights Upon Termination. Except as expressly provided in Section 6, upon the
termination of the Executive’s Employment pursuant to this Section 5, the
Executive shall only be entitled to the compensation, benefits and expense
reimbursements described in Sections 2, 3 and 4 for the period preceding the
effective date of the termination. The payments under this Agreement shall fully
discharge all responsibilities of the Company to the Executive.

 

3



--------------------------------------------------------------------------------

6. Termination Benefits.

(a) Preconditions. Any other provision of this Agreement notwithstanding, the
remaining Subsections of this Section 6 shall not apply unless each of the
following requirements is satisfied:

(i) The Executive has executed a general release of all known and unknown claims
that the Executive may then have against the Company or persons affiliated with
the Company in a form prescribed by the Company, without alterations. The
Executive shall execute and return the release on or before the date specified
by the Company in the prescribed form (the “Release Deadline”). The Release
Deadline shall in no event be later than 50 days after the Executive’s
Separation. If the Executive fails to return the release on or before the
Release Deadline, or if the Executive revokes the release, then the Executive
shall not be entitled to the benefits described in this Section 6.

(ii) The Executive has returned all property of the Company in the Executive’s
possession.

(b) Severance Pay. If, during the term of this Agreement, the Executive is
subject to an Involuntary Termination, then the Company shall pay the Executive
both of the following:

(i) Base Compensation. His Base Compensation for a period of 12 months following
the Separation (the “Continuation Period”). Such severance payment shall be paid
at the Base Compensation rate in effect at the time of the Separation and in
accordance with the Company’s standard payroll procedures. The severance
payments shall commence within 60 days after the Executive’s Separation and,
once they commence (the “Payment Commencement”), shall include any unpaid
amounts accrued from the date of the Employee’s Separation. However, if the
60-day period described in the preceding sentence spans two calendar years, then
the Payment Commencement shall in any event begin in the second calendar year.

(ii) Target Bonus. An amount equal to his Annual Target Bonus at the rate in
effect at the time of the Separation. Such amount shall be payable in a lump sum
on the Company’s next regularly scheduled payroll that occurs following the
Payment Commencement.

(c) Options. If, during the term of this Agreement, Executive is subject to an
Involuntary Termination, then (i) the vested portion of the shares of the
Company’s Common Stock subject to all options held by the Executive at the time
of his Separation shall be determined by adding three months to the actual
period of service that he has completed with the Company and (ii) such options
shall be exercisable for up to six months after the Executive’s Separation
(provided, however, that the Option shall remain subject to the terms of the
Plan in the event the Company is subject to a Change in Control, and further
provided that the Option in any event shall expire no later than the Expiration
Date set forth in the Notice of Stock Option Grant evidencing the Option).

 

4



--------------------------------------------------------------------------------

7. Non-Solicitation, Non-Disclosure and Non-Competition. The Executive has
entered into a Proprietary’ Information and Inventions Agreement with the
Company, which agreement is incorporated herein by reference.

8. Successors.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9. Definitions. For all purposes under this Agreement:

“Cause” shall mean:

(a) An unauthorized use or disclosure by the Executive of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

(b) A material breach by the Executive of any agreement between the Executive
and the Company;

(c) A material failure by the Executive to comply with the Company’s written
policies or rules;

(d) The Executive’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;

(e) The Executive’s gross negligence or willful misconduct;

(f) A continuing failure by the Executive to perform assigned duties after
receiving written notification of such failure from the Board; or

(g) A failure by the Executive to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested the Executive’s cooperation.

 

5



--------------------------------------------------------------------------------

“Change in Control” shall mean:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:

(i) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or

(ii) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company’s
then outstanding voting securities. For purposes of this Subsection (d), the
term “person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Exchange Act but shall exclude (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of a parent
or subsidiary of the Company and (ii) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the Common Stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the State of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Good Reason” shall mean Executive’s resignation within 6 months after one of
the following conditions has come into existence without Executive’s consent:
(i) a change in the Executive’s position with the Company that materially
reduces his level of

 

6



--------------------------------------------------------------------------------

authority or responsibility, (ii) a material reduction in his Base Compensation
or (iii) receipt of notice that his principal workplace will be relocated by
more than 30 miles. A condition shall not be considered “Good Reason” unless the
Executive gives the Company written notice of such condition within 90 days
after the initial existence of such condition and the Company fails to remedy
such condition within 30 days after receiving the Executive’s written notice.

“Involuntary Termination” shall mean a Separation resulting from either (i) the
Executive’s involuntary discharge by the Company for reasons other than Cause,
Executive’s death or Permanent Disability or (ii) the Executive’s voluntary
resignation for Good Reason.

“Permanent Disability” shall mean the Executive’s inability to perform the
essential functions of the Executive’s position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.

“Separation” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Code.

10. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to him at the home address that he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c) Whole Agreement. No other agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and the Proprietary
Information and Inventions Agreement contain the entire understanding of the
parties with respect to the subject matter hereof.

 

7



--------------------------------------------------------------------------------

(d) Tax Matters. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. For
purposes of Section 409A of the Code, each payment under Section 6(b) is hereby
designated as a separate payment. If the Company determines that the Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and the regulations thereunder at the time of his Separation, then:

(i) Any salary continuation payments under Section 6(b)(i), to the extent not
exempt from Section 409A of the Code, shall commence with the Company’s first
regularly scheduled payroll that occurs following the earlier of (x) expiration
of the six-month period measured from Executive’s Separation or (y) the date of
Executive’s death and, once such payments commence, any amounts accrued from the
Separation date shall be paid in a lump sum on the first payment date; and

(ii) Any lump-sum payment under Section 6(b)(ii), to the extent not exempt from
Section 409A of the Code, shall be made with the Company’s first regularly
scheduled payroll that occurs following the earlier of (x) expiration of the
six-month period measured from Executive’s Separation or (y) the date of
Executive’s death.

The Company shall not have a duty to design its compensation policies in a
manner that minimizes the Executive’s tax liabilities, and the Executive shall
not make any claim against the Company or the Board related to tax liabilities
arising from the Executive’s compensation.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the District of Columbia (except
its provisions governing the choice of law).

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) No Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date first written
above.

 

/s/ Richard Gulino

 

Richard Gulino VANDA PHARMACEUTICALS INC. By   /s/ Mihael H. Polymeropoulos,
M.D.  

 

Title:   CEO  

 

 

9